Citation Nr: 1300452	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for uterine damage claimed as incompetent cervix, conception difficulty, and pain.

2.  Entitlement to service connection for uterine damage claimed as incompetent cervix, conception difficulty, and pain.

3.  Entitlement to service connection for an abdominal disability, claimed as stomach pain, to include as secondary to uterine damage.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to June 2002.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO declined to reopen the Veteran's claim for service connection for uterine damage, claimed as incompetent cervix, and denied her claim for service connection for stomach pain.  The Veteran timely appealed the rating action and VA transferred the jurisdiction of her claims file to the RO in Chicago, Illinois.

The Veteran also submitted a timely notice of disagreement to an August 2008 rating action that granted entitlement to service connection for bilateral carpal tunnel syndrome and assigned initial disability ratings of 30 percent for the right wrist and 20 percent for the left wrist.  She contended that she was entitled to an effective date prior to October 29, 2007 for the grants of service connection.  However, the Veteran did not perfect an appeal as to entitlement to an earlier effective date and the RO has taken no actions indicating that issue is in appellate status so it is not currently before and not reflected on the title page.  38 C.F.R. § 20.200 (2012); and see Percy v. Shinseki, 23 Vet.App. 37 (2009).  

This matter was certified to the Board as two (2) claims of entitlement to service connection.  However, the RO denied the claim of entitlement to service connection for uterine damage claimed as incompetent cervix, conception difficulty, and pain in a February 2005 rating action which the Veteran did not appeal.  Although the RO afforded the Veteran a February 2010 VA examination in regard to this issue, and therefore conducted a de facto reopening of the claim, the 2005 denial is final.  38 C.F.R. § 20.1103 (2012); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996).  The Board has recharacterized the issues to correctly reflect the procedural history.  See 38 C.F.R. § 19.35 (2012) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

VA scheduled the Veteran to appear at a December 2012 hearing before the Board in Washington, DC, but she cancelled that hearing date.  As she has not requested that this hearing be rescheduled, the Board finds that the hearing request has been withdrawn.  38 C.F.R. § 20.702(e) (2012). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The Board reviewed the virtual file, but found no additional medical evidence pertinent to the present appeal. 

The Veteran raised the issues of entitlement to increased disability ratings for carpal tunnel syndrome of the left and right wrists in a June 2009 claim.  She, through her authorized representative, raised issues of entitlement to service connection for depression (secondary to uterine damage) and whether there was clear and unmistakable error (CUE) in the February 2005 rating decision that denied service connection for uterine damage.  As these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and now REFERS them to the AOJ for appropriate action. 

The issues of entitlement to service connection for uterine damage and for an abdominal/stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

When presumed credible for the limited purpose of ascertaining whether the claim of entitlement to service connection for uterine damage should be reopened, certain evidence associated with the claims file since the February 2005 denial is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for uterine damage is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Prior to assessing the merits of the appeal, the Board must considered its responsibilities under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently reopens the claim of service connection for uterine damage, claimed as incompetent cervix. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

New and Material Evidence

The RO denied service connection for uterine damage in February 2005 and the Veteran did not appeal the denial.  The RO declined to reopen the Veteran's claim in December 2008, but subsequently afforded her a VA examination in February 2010.  Although the provision of a VA examination amounts to a de facto reopening of the case, the Board is not bound by the RO's actions.  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001). 

New and material evidence issues are reviewed de novo.  VA must examine the bases for the denial in the prior decision. Kent v. Nicholson, 20 Vet.App. 1 (2006).  A claim will be reopened and reviewed if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened.  Smith v. West, 12 Vet.App. 312 (1999).  "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed.Cir. 1998).  The credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet.App. 510 (1992). 

The pertinent evidence of record at the time of the February 2005 RO decision consisted of the Veteran's active duty service records, the report of a December 2004 VA examination, lay statements, and some VA and private treatment records.  After the 2005 rating action, additional VA and private records, additional lay statements, and the report of a February 2010 VA examination were added to the claims file.  Certain evidence submitted after the 2005 decision is new and material.

The claim for service connection for uterine damage was denied in January 2005 because there was no medical evidence of a current chronic disability related to the Veteran's service.  The RO added more VA treatment records to the claims file later that month and readjudicated the claim in February 2005.  The RO again denied the claim on the basis that there was no evidence linking any current disability to the Veteran's active duty service.  

Specifically, although the Veteran's service treatment records revealed that she had undergone one (1) loop electrosurgical excision procedure (LEEP) and 1 cryogenic procedure, her separation examination reflects that she had no defects at that time.  A contemporaneous self report of medical history states that the Veteran had been treated for a female disorder due to abnormal pap smears, but had since had four (4) normal pap smears.  In August 2004, the Veteran's private physician, Dr. Ernst, wrote to VA and stated that the Veteran had undergone "several cervical LEEP procedures and colposcopies" during her military service which "can sometimes be associated with an incompetent cervix."  However, the physician did not diagnose incompetent cervix and diagnosed oligo-ovulation and possible endometriosis as "other gynecologic conditions that may be related to difficulty conceiving."  In September 2004, the Veteran wrote two (2) statements to VA and contended that she never had gynecologic problems prior to entering the military, underwent many invasive treatments while in the military, and, as a result, could not conceive.  VA 
afforded the Veteran an examination in December 2004.  The examiner opined that, although residual of LEEP and cryosurgery can sometimes be associated with incompetent cervix, the Veteran's difficulty conceiving was most likely due to oligo-ovulation and possible endometriosis.  Pap smear obtained at time of the examination revealed abnormal cells.

After the 2005 denial, additional treatment notes were added to the claims file.  VA treatment notes reflect that the Veteran underwent pap smears that yielded normal results, that her cervix was observed to be open and closed in different examinations, and that she reported for treatment of pelvic/abdominal pain on multiple occasions.  Private treatment records show that she conceived three (3) children, carried two (2) to term, and had been fitted with an intrauterine device (IUD) for contraceptive purposes.  Her private physician, Dr. Andrews, wrote an August 2007 letter stating that LEEP procedures do result in a slightly higher risk of incompetent cervix and that the Veteran should be followed very carefully "to rule out cervical shortening and the possibility of incompetent cervix."  The physician also wrote that numerous cervical procedures can affect fertility by decreasing cervical mucus.

VA ordered an examination for the Veteran in February 2010.  The examiner indicated that the uterus was not displaced and did not have adhesions, but diagnosed the Veteran with pelvic pain.  In a March 2010 addendum, the examiner wrote that it was not possible to ascertain the etiology of pelvic pain without resort to speculation.  The Veteran wrote to VA in April 2010 and reported that she had experienced 2 miscarriages in the past.  She stated that her pregnancies were high risk because, and her miscarriages were the result, of the procedures she underwent while on active duty.  She alleged that she had pelvic pain "24/7" so severe that she "[could]not even wear an IUD contra[c]eptive."

Although the evidence added to the claims file after the February 2005 denial reflects that the Veteran had multiple children, experienced normal pap smears, and was able to wear an IUD, the August 2007 letter from Dr. Andrews constitutes new and material evidence.  Specifically, it indicates that she might experience cervical shortening or incompetent cervix that could affect pregnancies as well as decreased cervical mucus that could affect fertility - Dr. Andrews attributed these to the LEEP and other cervical procedures performed during her military service.  The relationship of a current disability, or signs and symptoms of a current disability, to active duty service relates to an unestablished fact necessary to substantiate the claim; the credibility of this evidence is presumed.  Justus, 3 Vet.App. 510.  The Board finds that VA's duty to further assist the Veteran with her claim has been triggered.  Shade v. Shinseki, 24 Vet.App. 110 (2010).  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for uterine damage is granted, to this extent only.


REMAND

The Board must remand the claims file for the RO/AMC to comply with VA's duty to assist because the record reflects that additional evidence remains outstanding.

Although some service treatment records are associated with the claims file, the Board reviewed these records and found evidence that the Veteran underwent one (1) LEEP procedure and one (1) cryosurgery while on active duty.  However, a March 2001 service treatment record from the Naval Hospital in Keflavik stated that the Veteran was "S/P cryo/LEEP x6 - records apparently lost."  In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005), and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels.  

The claims file contains no evidence indicating that the RO attempted to obtain any outstanding records, made a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of her records and advised her that alternative forms of evidence could be developed to substantiate her claims.  Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).  While this case is in remand status, the RO/AMC must make additional inquiries to determine whether or not the Veteran's entire service treatment record has been associated with the claims file.

VA is also required by the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The last VA treatment records within the claims file were generated September 8, 2009 and the last private treatment record is dated October 21, 2008.  However, the Veteran notified VA in September 2009 that she was moving to Illinois.  VA treatment records show that, at the time of her move, the Veteran was in need of an ultrasound and a VA nurse had advised her to "get established with a local MD and/or the VA in Illinois."  The Veteran wrote to VA in April 2010 and indicated that she had experienced another miscarriage.  As the claims file indicates that additional treatment records remain outstanding, the RO/AMC must gather any available additional VA treatment records and associate them with the claims file as well as provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records.

The Veteran's service treatment records further reflect that she was seen at a private hospital in October 2000, while on leave, for treatment of stomach pains.  When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  While this case is in remand status, the RO/AMC must attempt to obtain records of the Veteran's October 2000 private treatment for stomach pains.


The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any outstanding records of VA treatment occurring after September 8, 2009.  NOTE that the Veteran moved to Illinois in September 2009.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide her with forms authorizing the release of any identified outstanding private treatment records.  These records include, but are not limited to, records from any private gynecologic care received after October 21, 2008 and records from a private hospital in Decatur, Illinois in October 2000.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that she submit any copies in her possession.

3. Review the claims file and ensure that the above-directed development has been completed in full.  If any additional development is necessary, take appropriate steps.  NOTE that if any medical evidence associated with the claims file as a result of this remand reflects an abdominal/stomach disability, another examination may be warranted for the Veteran's claim of entitlement to service connection for stomach pain.  NOTE that if any medical evidence associated with the claims file as a result of this remand reflects diagnosis of uterine or cervical disability other than pain, an examination may be warranted to determine whether or not that disability, more likely than not, results from any incident of the Veteran's active duty service.

4. If the claims are not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


